Exhibit 10.1

 

-Company Name:    BSQUARE CORPORATION MS Agreement Number:    *** Start Date:   
July 01, 2014 End Date:    June 30, 2016 Company’s MS ID Number:    ***
Territory:    Canada, USA, Argentina, Brazil, Chile, Columbia, Mexico, Peru,
Puerto Rico, Caribbean

MICROSOFT OEM DISTRIBUTION AGREEMENT FOR SOFTWARE PRODUCTS FOR EMBEDDED SYSTEMS

Microsoft Licensing, GP (“MS”), and the undersigned company (“Company”) agree to
be bound by the terms of this MICROSOFT OEM DISTRIBUTION AGREEMENT FOR SOFTWARE
PRODUCTS FOR EMBEDDED SYSTEMS (“Agreement”) effective as of the date above
(“Start Date”).This Agreement includes all Schedules attached hereunder and the
associated Distributor ALPs.

By signing below, each party acknowledges that it has read and understood, and
will act in accordance with, the terms of this Agreement.

 

MICROSOFT LICENSING, GP

    BSQUARE CORPORATION

A general partnership organized under the laws of

State of Nevada, U.S.A.1

   

A company organized under the laws of:

Washington, USA

By:

 

/s/ SARAH CUARISMA

    By:  

/s/ SCOTT MAHAN

  (signature)       (signature)

Name:

 

Sarah Cuarisma

    Name:  

Scott Mahan

  (printed)       (printed)

Title:

 

Duly Authorized on behalf of MLGP

    Title:  

Chief Financial Officer

  (printed)       (printed)

Date:

 

June 24, 2014

    Date:  

June 24, 2014

 

 

 

CONFIDENTIAL

*** Microsoft OEM Distribution Agreement For Software Products For Embedded
Systems

Document Tracking Number: ***

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

REPORTING AND PAYMENT SCHEDULE

Shipping, Billing, Rebates, Support

Company’s VAT Number: <<TAG: VAT Reg Number>>

 

Company “Ship To” Address

***

BSQUARE CORPORATION

110 110th Ave. NE Ste. 300

Bellevue, Washington 98004

United States

 

Telephone: +1 425 519 5900

Fax: +1 425 519 5999

E-mail: ***

  

Company Billing Address

***

BSQUARE CORPORATION

110 110th Ave. NE Ste. 300

Bellevue, Washington 98004

United States

 

Telephone: +1 425 519 5900

Fax: +1 425 519 5999

E-mail: ***

Company Technical Support Number: +1 425 519 5900

Payment

Company must include applicable MS invoice numbers and its VAT number on all
payments.

Send Payments via Wire Transfer Only to:

Microsoft Licensing, GP

***

Or to such other address or account as MS may specify from time to time.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

DOC and MyOEM Company Administrator

Company designates as its DOC and MyOEM Company Administrator(s) the following
individual(s).

Name: ***

***

BSQUARE CORPORATION

110 – 110th Ave NE

Suite 300

Bellevue, Washington 98004

Telephone: +1 425 519 5223

Fax: +1 425 519 5999

Email: ***

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

NOTICES SCHEDULE

The parties must address any notices related to this Agreement to the contacts
and locations listed below. Either party may change these contacts by providing
prior notice to the other party. Alternatively, Company may update Company
Information in DOC when functionality is made available. All Company information
is required. All written notices must be in the English language.

 

Company Information

***

BSQUARE CORPORATION

110 110th Ave. NE Ste. 300

Bellevue, Washington 98004

United States

 

Telephone: +1 425 519 5900

Fax: +1 425 519 5999

E-mail: ***

 

With a copy to:

***

BSQUARE CORPORATION

110 110th Ave. NE Ste. 300

Bellevue, Washington 98004

United States

 

Telephone: +1 425 519 5900

Fax: +1 425 519 5999

E-mail: ***

  

MS Information

Microsoft Licensing, GP

***

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------

TERMS

 

1. Definitions

“APM” means associated product materials MS designates as a part of the Product.
Examples of APM include documentation and external media containing software,
and other tangible materials related to the Product. APM does not include COAs.

“AR” or “Authorized Replicator” means an MS supplier of APM and COAs.

“CLA” means the OEM Customer License Agreement for Embedded Systems as made
available by MS.

“COA” or “Certificate of Authenticity” means a non-removable sticker designated
by MS as specific to a Product.

“Default Charge” means an amount owed as liquidated damages for the unauthorized
distribution of Product software, recovery media, or COAs.

“Design Management Tool” or “DM Tool” means an online application used by
Company to document and maintain Embedded System designs.

“Distributor ALPs” means the licensing terms and conditions for a Product on the
Royalty Rate List.

“DOC” means the Digital Operation Center located at *** (or any successor URL).

“EFTA” means European Free Trade Association.

“Embedded Application” means an industry- or task-specific software program
and/or functionality with all of the following attributes:

 

  (a) it provides the primary functionality of the Embedded System,

 

  (b) it is designed to meet the functionality requirements of the specific
industry into which the Embedded System is marketed and distributed, and

 

  (c) it offers functionality in addition to the Product software.

“Embedded System” means an OEM Customer’s computing device that is designed for
and on which an Embedded Application is installed as part of the Image. The
Embedded System must not be marketed or useable as a general-purpose personal
computing device (such as a personal computer), or a multi-function server or a
commercially viable substitute for one of these systems.

“EU” means the European Union.

“Force Majeure Event” means fire, disaster caused by forces of nature, riot,
terrorist act, war, labor dispute, material changes in applicable law or
regulation, or decree of any court. Force Majeure Event does not include theft.

“Image” means the binaries for the Product included on an Embedded System and
the OEM Customer’s binaries.

“Material Amount” means ***.

“MCCL” means Microsoft (China) Company Limited, a company organized under the
laws of the People’s Republic of China. MCCL is a wholly-owned subsidiary of
MSCORP.

“MIOL” means Microsoft Ireland Operations Limited, a company organized under the
laws of Ireland. MIOL is an indirect, wholly-owned subsidiary of MSCORP.

“MS Affiliate” means any entity that directly or indirectly controls, is
controlled by, or is under common control with MS, including MSCORP.

“MS Parties” means MS, Suppliers, and/or their respective officers, employees,
and agents.

“MSCORP” means Microsoft Corporation, a company organized under the laws of the
State of Washington, U.S.A.

“MSLI” means Microsoft Licensing, GP, a general partnership organized under the
laws of the State of Nevada, U.S.A., of which MSCORP is a general partner.

“MyOEM” means the Mobile and Embedded Communications Extranet, website located
at *** (or any successor URL provided by MS). MyOEM is made available to Company
as an informational resource.

“OEM ATs” means licensing terms and conditions for the Product posted on MyOEM.

“OEM Customer” means an original equipment manufacturer of one or more Embedded
Systems that has an active CLA.

“OEM Volume Royalty Program” has the meaning specified in the OEM Volume Royalty
Program Schedule.

“Outsource Manufacturer” or “OM” is an entity approved by MS in writing that an
OEM Customer engages to:

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------

  (a) install an Image on an Embedded System,

 

  (b) manufacture an Embedded System,

 

  (c) prepare the Embedded System for distribution, and

 

  (d) distribute Embedded Systems to OEM Customer or to OEM Customer’s Channel,
and End Users (as defined in the CLA).

An Outsource Manufacturer can be a third party or owned by the OEM Customer. In
order to maintain status as an approved OM, the OM must not develop or build the
Image.

“Products” means the Microsoft products identified as licensed in the Product
Search Tool. Products are available from an AR or an MS Party for redistribution
to OEM Customers. Products include MS software (including Supplements), COAs,
and APM, and, where applicable, Sample Code. With the exception of some Sample
Code, MS does not provide Product in source code form.

“Product Search Tool” means the functionality in DOC that allows users to search
for MS part numbers, and bills of material for Products.

“Recovery Image” means a copy of the Image as originally installed on the
Embedded System. A Recovery Image is used to reinstall the Image.

“Reporting Guidelines” means the Sales-Out and Royalty Reporting Guidelines
posted on MyOEM.

“Resource Guide” means the Microsoft Embedded Distributor Resource Guide posted
on MyOEM. It contains general licensing, operational, and Product ordering
information, but not licensing terms. MS reserves the right to modify the
Resource Guide with *** notice. Any part of the Resource Guide that conflicts
with any term or condition of this Agreement shall not apply to this Agreement.

“Royalty Rate List” means the list of royalty-bearing Products and royalty
rates. This list also contains Distributor ALPs and other information.

“Runtime License” means a license to distribute a single Image on an Embedded
System.

“Runtime License Envelope” means the envelope acquired from an AR that may
contain COAs.

“Sample Code” means the software marked as “sample” or delivered in a folder
marked “sample” that may be included as a part of the Product. Sample Code may
be in source code or object code format. Sample Code is not “covered software”
under MS’ published indemnification policy.

“Standards” means

 

  (a) telecommunications standards;

 

  (b) CODEC standards;

 

  (c) proximity communications over an NFC link as defined by the NFC Forum
published specifications and any normative references contained therein;

 

  (d) standards related to enabling secure element management and operation on a
device, between devices, and between a device and an internet service;

 

  (e) any related successors or derivatives to (a) – (d); and

 

  (f) any rights offered by patent pool licensing agencies such as MPEGLA, VIA
Licensing and HDMI Licensing.

For clarification, “normative reference,” as used in this definition, means an
expression in the content of a specification or reference conveying criteria to
be fulfilled if compliance with the specification or reference is to be claimed
and from which no deviation is permitted.

Examples of Standards include, without limitation:

- Global System for Mobile (Communications) (GSM)

- General Packet Radio Services (GPRS)

- Code Division Multiple Access (CDMA)

- Single Carrier Radio Transmission Technology (CDMA/1xRTT)

- Long Term Evolution (LTE)

- MPEG (audio and video)

- NFC and NFC Forum

- RFID

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------

- Global Platform

- EMVCo

- Single-Wire Protocol

- Host-Controller Interface Protocol

MS may update this list of examples, for Company’s reference purposes on MyOEM.

“Successor Agreement” is defined in Section 13(b).

“Supplement” means a supplement to or replacement of, or re-release of any part
of a Product that MS provides to Company for redistribution to OEM Customers.

“Suppliers” means MSCORP, MSLI, and other licensors or suppliers of Product or
portions of Product.

“Territory” means the specific countries or regions of the world listed in the
caption box on the Signature Page.

“Trade Secret” has the same meaning given in the Uniform Trade Secrets Act.

“Update Image” means an Image that includes

 

  (a) an updated version of the Product binaries (including a Supplement), or

 

  (b) an updated version of the OEM Customer binaries, or

 

  (c) an updated version of the Product binaries and an updated version of the
OEM Customer binaries.

An Update Image may include the previously distributed version of the Product
binaries or the OEM Customer binaries, but not both.

“VAT Number” is defined in Section 3(f)(1) (Foreign Taxes).

 

2. License Grant and Limitations

 

  (a) License Grant. If Company complies with the terms of this Agreement, MS
grants to Company a non-exclusive, limited license to distribute Products
solely:

 

  (1) to OEM Customers located in the Territory,

 

  (2) worldwide to OMs (subject to Sections 2(s) (Drop Ship Option Available)
and 17 (Government Regulations)).

Additional countries may be added to the Territory only after Company’s MS
regional channel manager approves the addition and it is added to the Agreement
via amendment and posted to DOC.

 

  (b) Ordering

 

  (1) Company shall only accept orders from OEM Customers or on behalf of OEM
Customers from OMs.

 

  (2) Company shall verify that all orders are from (or on behalf of) parties
that have current OEM Customer status.

 

  (3) Company shall not execute a CLA. Company is not permitted to act as an OEM
Customer.

 

  (c) ARs and Available Products

 

  (1) Company may only acquire APM and COAs from ARs. A list of ARs is available
on MyOEM. MS may update that list from time to time. Unless Company has prior
written authorization from MS, Company must require ARs to ship the APM and COAs
to premises owned or controlled by Company in the Territory.

 

  (2) Company shall order and acquire from an AR (or MS Party) only Products
listed on the Product Search Tool.

 

  (3) If MS has removed a Product from the Product Search Tool, Company may only
continue to distribute the Product until the earlier of:

 

  (i) The Product distribution end date that is set by MS; and

 

  (ii) Termination or expiration of this Agreement.

 

  (4) Company may order Recovery Images and Update Images (on behalf of OEM
Customers) that are based on Products listed on the Product Search Tool.
Recovery Images and Update Images may only be distributed to OEM Customers, or
OMs on behalf of OEM Customers.

 

  (d) Packaging Intact

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------

  (1) Company shall distribute the Product in the same form/packaging as
received from the AR and/or MS Party.

 

  (2) Company shall not modify or remove any part of the contents or packaging
of the Product.

 

  (e) Inventory Control. Company shall maintain a level of security sufficient
to prevent loss or unauthorized distribution of Product.

 

  (f) No Conflicts. Company shall not provide to OEM Customers any non-MS
information that conflicts with, supersedes, or purports to supersede the CLA,
or the OEM ATs.

 

  (g) Product-Specific Terms. Company shall comply with the Distributor ALPs.

 

  (h) Potential OEM Customers. Company shall perform the following steps for
each potential OEM Customer. Company shall:

 

  (1) Ensure that it uses the most current CLA form.

 

  (2) Before any potential OEM Customer signs a CLA, ensure that the company’s
physical or street address is within the Territory.

 

  (3) Notify each potential OEM Customer that only an authorized signatory of
the prospective OEM Customer may execute the CLA.

 

  (4) Provide the potential OEM Customer a courtesy copy of the applicable OEM
ATs before the OEM Customer first licenses any Product. Courtesy copies of the
OEM ATs are available on MyOEM.

 

  (5) Verify that the information provided by the potential OEM Customer is
complete and correct.

 

  (i) OEM Customers. Company shall perform the following steps for each OEM
Customer. Company shall:

 

  (1) Provide Recovery Images and Update Images to OEM Customers as received
from an AR and in accordance with the Resource Guide.

 

  (2) Provide Supplements on external media and any related OEM ATs for OEM
Customer as received from an AR or MS Party.

 

  (3) Forward to MS OEM Customer-signed originals of any hardcopy CLAs returned
to Company in time for sales-out reporting.

 

  (j) Product Distribution. MS agrees that between the time Company is notified
the OEM Customer has signed the CLA and the date MS countersigns:

 

  (1) Company may distribute Products to the OEM Customer, and

 

  (2) ***. CLAs should be processed in time for sales-out reporting.

 

  (k) OEM Customer Notices. Company shall instruct each OEM Customer that:

 

  (1) No High Risk Use

WARNING: The Products are not fault-tolerant. The Products are not designed or
intended for use in any Embedded Systems where failure or fault of any kind of
the Product could reasonably be seen to lead to death or serious personal injury
of any person, or to severe physical or environmental damage (“High Risk Use”).
OEM Customers are not licensed to use, distribute, or sublicense the use of the
Products in any High Risk Use. High Risk Use is STRICTLY PROHIBITED.

 

  (2) Distribution Restrictions. OEM Customers may only distribute Products:

 

  (i) as part of the OEM Customers’ Embedded Systems;

 

  (ii) that were obtained by the OEM Customers directly from an MS-authorized
distributor; and

 

  (iii) in accordance with the CLA and the OEM ATs.

 

  (3) Reproduction Restrictions. OEM Customers may only reproduce and distribute
Update Images, Supplements, and Recovery Images in accordance with the CLA.

 

  (l) IP Notices. Company shall not remove or obscure any copyright, trademark
or patent notices that appear on the Product as delivered to Company.

 

  (m) Logos. Company’s use of any logo of MS or MSCORP requires a separate logo
license from MSCORP. Logo licenses and standard guidelines are posted at ***.

 

  (n) Unauthorized Distribution. Upon notice from MS, Company shall promptly
discontinue distribution of Product to OEM Customers. Company shall cooperate
with MS in investigating instances of unauthorized distribution of Products.
Company shall make commercially reasonable efforts to retrieve any Products
previously distributed to such OEM Customers.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------

  (o) No Reverse Engineering

Company must not reverse engineer, decompile, or disassemble the Product, except
and only to the extent applicable law expressly permits the activity.

 

  (p) No Representations for MS. Company shall not make any representation or
warranty (express or implied) to OEM Customer, or any other third party, on
behalf of MS. Company shall defend, indemnify, and hold MS and its Suppliers
harmless from any claim or damages and reasonable attorneys’ fees arising out of
any warranty or representation by Company.

 

  (q) Reservation of Rights. This Agreement does not give Company title to any
Product, packaging, papers, materials, or other property of MS related to a
Product.

 

  (1) MS retains title to all APM and COAs (and related materials) from the time
that the Product is acquired by Company until Company distributes the Product to
the OEM Customers or an OM on behalf of the OEM Customer.

 

  (2) In no circumstances will any receiver or trustee of Company be entitled to
sell or distribute any Product obtained by Company pursuant to this Agreement.

 

  (r) Delivery Restriction. Unless otherwise provided in writing from MS,
Company may not deliver Product to any other company that has an effective
Microsoft OEM Distribution Agreement for Software Products for Embedded Systems.

 

  (s) Drop Ship Option Available. OEM Customers may request that orders from
Company be shipped directly from the AR to an OM located outside of Company’s
Territory. Company must forward this request using the “Drop Ship Request Form”
to the MS account manager for approval. If approved, notice will be sent to
Company and the AR to begin processing of the purchase order.

 

  (t) COAs and APM. The CLA has a Section 2(j) that reads as follows (bolded
emphasis added):

“COAs and APM. ***

 

  (u) Outsource Manufacturer Placement of Purchase Orders. Under certain
circumstances, an OM may place a purchase order directly with a MS approved
distributor. The OM is required to include the following information in the
purchase order: the name of the OEM Customer, CLA number of the OEM Customer,
and the activity to be performed on behalf of the OEM Customer. If Company
receives such a purchase order, Company must

 

  (i) verify that OEM Customer has an active CLA and that the OM has already
been approved by MS; and

 

  (ii) when shipping the order to the OM, Company must notify the OEM Customer
of the shipment.

 

  (v) Internal Development, Testing, and Customer Support. Company may acquire
Product software and a commercially reasonable number of product keys strictly
for internal development, testing, training, and/or OEM Customer support
purposes only in non-production environments on Company premises.

 

3. Reports and Payments

 

  (a) Royalty Rate List

 

  (1) At least *** prior to the first day of each month, MS will post the
Royalty Rate List for the upcoming month on MyOEM.

 

  (2) MS may modify the Royalty Rate List upon notice to Company. Submission of
Product orders to ARs or distribution of Product after the effective date of any
modifications to the Royalty Rate List shall constitute Company’s acceptance of
such modifications. The new Royalty Rate List will be effective on the date
specified on the Royalty Rate List or, if no date is specified, upon notice of
the change.

 

  (3) If Company elects to participate in the OEM Volume Royalty Program,
Company shall comply with the terms and conditions in the OEM Volume Royalty
Program Schedule.

 

  (4) MS may offer a performance rebate program (“Rebate Program”) to encourage
its distributors to promote and expand sales of Products. Company may qualify to
participate in the Rebate Program and earn rebates for achieving defined
objectives as outlined on MyOEM. Company should contact its MS account manager
with any questions about the Rebate Program.

 

  (b) Sales-Out Reports

 

  (1) Within *** after the end of each calendar month, Company shall provide a
report as required by the then-current Reporting Guidelines. Company must
provide a final report *** after this Agreement terminates or expires. If
Company does not provide a sales-out report within the time-period provided in
this section, and fails to provide a sales-out report after *** notice sent by
MS, MS may place on hold new orders from Company. Company will be unable to
place new orders until all due sales-out reports are submitted.

 

  (2) Company shall ensure that all reports under this Agreement:

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------

  (i) are accurate and complete, and

 

  (ii) are in compliance with the requirements in the Reporting Guidelines.

 

  (3) Company shall take all steps necessary to ensure that they comply with all
applicable local and national data protection laws when collecting and providing
data to MS.

 

  (4) Reporting Guidelines. These guidelines provide for electronic submission
to MS of sales-out information as reasonably requested by MS. MS reserves the
right to modify such guidelines with *** notice. Any part of the Reporting
Guidelines, which conflicts with any term or condition of this Agreement, shall
not apply to this Agreement.

 

  (c) Invoices and Payment

 

  (1) Invoices. For each unit of Product distributed by Company, Company agrees
to pay MS the royalty rate in the Royalty Rate List in effect during the month
in which Product is shipped by Company. For each Product licensed under this
Agreement, MS will invoice Company for the royalties and other amounts due for
each month. MS will post any applicable invoice on DOC within *** after the date
of invoice. MS will also provide invoices by mail if required by law or
requested by Company.

 

  (2) Payment. Company must remit one payment to MS as specified in the
Reporting and Payment Schedule. Payments are due no later than *** after the end
of each calendar month (“Payment Due Date”). Company will pay each invoice by
the Payment Due Date. Company must include the MS number of the Agreement and
the MS invoice numbers with each payment. All payments shall be made in US
Dollars, unless otherwise specifically provided in this Agreement.

 

  (d) Late Fees

 

  (1) If Company fails to pay any royalty or other payment due under this
Agreement by the applicable due date, then MS may

 

  (i) assess a non-recurring late charge of *** on the past due amount; and

 

  (ii) assesses a recurring late charge on the past due amount at an annual rate
equal to ***. The recurring late charge will accrue daily from the Payment Due
Date through the date of actual payment.

MS will charge late fees to the extent permitted by applicable law. If MS
charges late fees, it will be without prejudice to any other right or remedy
available.

 

  (iii) require ARs to suspend all pending Company orders.

 

  (e) Currency

All payments must be in U.S. dollars and amounts owed will not be satisfied by a
tender or any recovery pursuant to any judgment that is expressed in or
converted by MS to any currency other than U.S. dollars.

 

  (f) Withholding Tax

 

  (1) Foreign taxes. If MS is defined as MSLI, MSCORP or MCCL, a tax authority
is a non-U.S. authority. If MS is defined as MIOL, a tax authority is a
non-Irish authority. If Company is required by any tax authority to withhold
taxes on payments to MS, then Company may deduct such taxes from the amount owed
MS and pay them to the authority. Company must deliver to MS an official receipt
for any taxes withheld (or other documents necessary) for MS to claim a tax
credit or refund. Company must deliver the receipt within *** of payment of the
tax or maximum time allowed for delivery of the receipt under local law. If
Company does business in a jurisdiction that uses the Value Added Tax or sales
tax numbers (“VAT Number”) for tax identification purpose, Company must provide
its VAT Number in the Reporting and Payment Schedule. For clarity, Company will
be responsible for taxes withheld on payments:

 

  (i) to or between Company and its affiliates (e.g., based on inter-company or
jurisdictional payments to Company); and

 

  (ii) by an affiliate of Company, where Company is not required by the tax
authority to withhold taxes on payments to MS.

 

  (2) Exempt Status. If Company is located in the United States, and Company is
exempt from paying state sales or use tax, then Company shall deliver a reseller
tax certificate for the state in which it is headquartered, to MS as specified
in the Resource Guide. If Company fails to provide a valid reseller tax
certificate, MS may invoice Company for these taxes.

 

  (g) Credit Review. MS reserves the right to review Company’s financial
condition, payment history, and overall credit worthiness during the term of
this Agreement. By signing this Agreement Company authorizes MS to access any
credit bureaus or agencies to inquire about Company’s financial condition. Upon
request, Company shall provide its current audited financial statements. After
review of Company’s financial condition, payment history, and overall credit
worthiness, MS may require any of the following payment assurances:

 

  (1) An initial payment equal to the estimated Product royalties for the first
calendar quarter of the Agreement (or the quarter following the review). Company
may not recoup any of that payment against royalties due to MS or apply it
against payments to any AR. If Company has complied with all material terms of
this Agreement when it expires, MS will refund the initial payment amount (net
of amounts due MS) within *** of Company’s final royalty report and payment for
Products distributed during the term of this Agreement.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------

  (2) A third party guarantee, performance bond, letter of credit, prepayment of
royalties, or other security.

 

  (3) Periodic updated financial statements.

 

  (4) Written assurances of due performance.

Until the deposit amount and/or payment assurances is/are received and
acceptable to MS, MS may suspend Company’s license rights or require ARs to
refuse to fill Company’s orders.

 

  (h) Over- Reporting Error. If Company discovers an over-reporting error,
Company shall report the error to MS in writing *** after the end of the
calendar month in which the Product was distributed.

 

  (i) Order Limits. MS may require ARs to refuse or limit orders placed by
Company in quantities greater than Company will be able to make timely payment
for or distribute. MS will give Company written notice if it takes this action.

 

  (j) Taxes and AR Charges Excluded. Royalties exclude any taxes, duties, fees,
excises or tariffs imposed on any of the Company’s activities in connection with
this Agreement. Company must pay these charges, taxes and other fees. Royalties
also exclude any charges by the AR for COAs or APM.

 

  (k) Default Charge. Company must pay the Default Charge for each unit of
Product (including COAs) distributed in violation of the terms of this
Agreement.

If Company cannot account for Product, those missing Products will be deemed to
have been distributed in violation of this Agreement. The parties agree that the
unauthorized distribution of Product would result in damages to MS that are
impractical and difficult to ascertain. The parties also agree that the Default
Charge is a reasonable and genuine estimate of the loss to MS.

The Default Charge for each Product is *** of the royalty for the Product
(excluding discounts and rebates), less any royalty paid. Payment of the Default
Charge and any late fees shall constitute MS’ sole and exclusive compensatory
remedy in case of unauthorized distribution of Product software, recovery media
or COAs, provided, that this does not limit MS’ ability to seek equitable relief
in case of unauthorized distribution of same.

 

  (l) Design Management. Company shall enter data into the DM Tool as described
on MyOEM. Data will include status of MSCORP-provided leads, “design-win”,
and/or “design-in” information. Before submitting such entries, Company shall
confirm their accuracy. Company’s failure to adequately pursue MSCORP-provided
leads in the DM Tool is considered a material breach of this Agreement. Upon
request, Company shall provide to MS further details on any of the DM Tool
entries made by Company.

 

  (m) Damaged Materials. For COAs damaged irreparably during the ordinary course
of Company’s business, Company shall:

 

  (1) Maintain a log of each damaged or destroyed COA. For each such COA, the
log must include the date damaged or destroyed, Product name, COA serial number
and cause of damage or destruction.

 

  (2) Return each damaged COA to the AR and/or MS Affiliate from which the COA
was acquired as outlined in the Returns and Destruction Process on MyOEM.

 

  (n) Materials in Transit. Company assumes all risk of loss or damage to COAs
and APM in transit between AR and Company.

 

4. No Warranties

 

  (a) Each Product is licensed “as-is”. The OEM Customer and its end users bear
the risk of using it. MS gives no express warranties, guarantees, or conditions.
To the extent permitted under applicable laws, MS excludes the implied
warranties of merchantability, fitness for a particular purpose and
non-infringement.

 

  (b) Neither MS nor its Suppliers shall have any liability for failure to
deliver any Product by any particular date.

 

5. Product Discontinuance and Returns

 

  (a) If MS or its Suppliers determine that a Product should not be distributed
in a market, Company shall immediately stop distributing upon written notice.

 

  (b) Company shall defend, indemnify, and hold MS and its Suppliers harmless
from and against all damages, costs and expenses, including reasonable
attorneys’ fees, incurred due to Company’s continued distribution of Product
after MS has notified Company to stop distributing the Product.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------

  (c) Replacement Units. No additional royalty shall accrue to MS for Product or
Recovery Media that is shipped to replace a defective unit. Company must
distribute such replacement units directly to OEM Customer and at no charge,
except for the reasonable costs Company incurs for materials, shipping, and
handling.

 

  (d) Returns. Company shall manage any returns of Product in accordance with
the then-current Returns and Destruction Policy on MyOEM.

 

6. Limitations of Liability

 

  (a) MS Liability. MS Parties’ liability is limited for each Product. The total
cumulative liability (if any) of MS and MS Affiliates to Company under this
Agreement, and Company exclusive remedy for any such liability, shall be limited
to Company’s direct damages incurred in reasonable reliance upon MS up to an
amount not to exceed *** of the amount paid by Company to MS for that Product
under this Agreement.

This limit includes MS’ duties arising under Section 8 (Intellectual Property
Infringement). The liability limit in this Section 6(a) (MS Liability), however,
does not apply to any attorneys’ fees and expenses incurred by MS under
Section 8 (Intellectual Property Infringement) only.

 

  (b) Exclusion of Certain Damages and Limitation of Types of Liability

 

  (1) Company agrees that the MS Parties shall not be liable to Company or to
any third party for any of the following:

 

  (i) Economic damages (i.e., damages from loss of profits or revenues, business
interruption and loss of business information or data),

 

  (ii) Consequential damages,

 

  (iii) Special damages,

 

  (iv) Incidental damages,

 

  (v) Indirect damages, and

 

  (vi) Punitive damages.

 

  (2) Company agrees that the foregoing limitations apply:

 

  (i) even if MS Parties have been advised of the possibility of such damages;

 

  (ii) even in the event of any MS Parties’ fault, tort (including negligence),
misrepresentation, strict liability or product liability; and

 

  (iii) even if any remedies fail of their essential purpose.

 

  (c) Release. Company releases MS Parties from all liability in excess of the
limits in this Section 6 (Limitations of Liability). This release includes any
claim for indemnification or contribution even if such claims arise under local
law.

 

7. Product Support

 

  (a) This Agreement does not include technical support by MS to Company, OEM
Customers or any end users. Company may be able to purchase technical support
services from MS or a MS Party, under a separate agreement.

 

  (b) Company shall provide commercially reasonable support for the Products to
OEM Customers. Company shall advise OEM Customers to contact Company for
support.

 

  (c) For the term of this Agreement, Company shall maintain a valid technical
support services contract for the Products through Microsoft OEM Services for
Embedded Partners or with a third party for an equivalent level of such
services. Instead of such a contract, upon request, MS will verify that Company
itself provides an equivalent level of such services. If Company chooses to
acquire support through MSCORP, Company agrees that MSCORP may charge applicable
support fees under such contract.

 

  (d) Upon request, Company shall provide a copy of its current OEM Customer
support policy for the Products. Company shall provide MS with *** prior written
notice of any substantive change in Company’s support policy for Products.

 

8. Defense of Intellectual Property Infringement Claims

 

  (a) Coverage

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------

MS agrees to defend, at MS’ expense, Company in a lawsuit or other judicial
action, and pay the amount of any adverse final judgment (or settlement that MS
consents to) from the lawsuit or judicial action, for any third party claims
that Products (excluding Sample Code):

 

  (1) infringe any copyright or trademark rights, or

 

  (2) infringe any patents (except for patents that are alleged to be infringed
by or essential to an implementation of a Standard—provided that this exception
does not apply to third party claims where Company has merely distributed the
Products in compliance with this Agreement and in the form as it was provided to
Company by MS); or

 

  (3) misappropriate any trade secrets.

Each of the foregoing is individually referred to in this Agreement as a
“Claim”.

 

  (b) Limitations

 

  (1) Trade Secret Claim. The terms “misappropriates” or “misappropriation” and
“trade secret” are used as defined in the Uniform Trade Secrets Act. If this
Agreement is governed by the laws of a jurisdiction outside the United States,
“misappropriation” will mean “intentionally unlawful use” and “trade secret”
will mean “undisclosed information” as specified in Article 39.2 of the
Agreement on Trade-Related Aspects of Intellectual Property Rights, Including
Trade in Counterfeit Goods (TRIPS Agreement).

MS has no duty or liability if Company acquired a Trade Secret:

 

  (i) through improper means;

 

  (ii) under circumstances giving rise to an independent duty by Company to
maintain secrecy or limit the use of the Trade Secret; or

 

  (iii) from a person (other than MS or its Suppliers) who owed, to the party
asserting the Trade Secret Claim, a duty to maintain the secrecy or limit the
use of the Trade Secret.

 

  (2) Patent Claim. MS’ obligations shall be limited to patent Claims where the
Product (excluding Sample Code) software alone, without combination or
modification, either: (i) directly infringes an asserted patent claim; or
(ii) embodies all the essential inventive elements of an asserted patent claim.

 

  (3) Excluded Claims. MS has no duty based on Company’s manufacture, use, sale,
offer for sale, importation or other disposition or promotion of Product or
trademark in violation of the applicable Agreement, but only to the extent that
such infringement claim results from such violation.

 

  (4) Conditions. MS has no duties for any Claim unless the following are
satisfied:

 

  (i) Company must promptly notify MS in writing of the Claim;

 

  (ii) MS must have sole control over defense and/or settlement of the Claim;
and

 

  (iii) Company shall provide MS with reasonable assistance in the defense of
the Claim.

 

  (c) Other Claims

 

  (1) Regarding any claim (other than a Claim) related to a Product, Company
shall promptly notify MS in writing of such claim. MS has no duty to defend
Company or pay damages arising out of such claim.

 

  (2) Company agrees that MS has the right, in its sole discretion, to assume at
any time the defense of any such claim. If MS assumes the defense of any such
claim:

 

  (i) MS will notify Company in writing of MS’ election;

 

  (ii) MS must have sole control over the defense and settlement of the claim;

 

  (iii) Company shall provide MS with reasonable assistance in the defense of
the claim;

 

  (iv) MS will defend Company against that claim; and

 

  (v) MS will pay any adverse final judgment (or settlement that MS consents to)
resulting from defending such claim.

 

  (d) Additional Options

In addition to the obligations in Section 8(b) (Limitations), if MS receives
information concerning a claim (including a Claim), MS may, at its expense, but
without obligation to do so, undertake further actions such as:

 

  (1) procure the copyright, patent, trademark or Trade Secret rights or
licenses to address the claim, or

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------

  (2) replace or modify the Product or trademark to make it non-infringing or
stop the misappropriation of the Trade Secret.

 

  (e) Notices; Injunctions

 

  (1) MS may provide Company with notice of a recommendation that Company stop
the manufacture, use, sale, offer for sale, importation or other disposition or
promotion of Products or trademark due to a claim (including a Claim). Company
shall reimburse MS and MSCORP for all damages, costs, and expenses (including
reasonable attorneys’ fees) they incurred because of Company’s activities
contrary to such recommendation more than *** after the date of MS’ notice.

 

  (2) If, in connection with a claim (including a Claim), a court enjoins
Company from distributing any Products in its inventory and within *** after the
injunction

 

  (i) the injunction is not lifted,

 

  (ii) MS has not procured a license that enables Company to distribute the
enjoined Products, and

 

  (iii) MS has not modified the affected Products to make them non-infringing,

then such Products will not be available for distribution under this Agreement.
Company will return any corresponding Products in accordance with Section 9
(Records; Audit) and the then-current Resource Guide.

 

9. Records; Audit

 

  (a) Product Records. Company will maintain accurate and complete records
related to its activities under this Agreement. These records include records
related to distribution of Products, including COAs and APM.

 

  (b) Product Returns. Company may return Products. Each return must comply with
the returns policy and process on MyOEM.

 

  (c) Product Reports. Company will account for Products in inventory on a
monthly basis. Products in inventory include Products at all Company facilities.
Company will make this accounting available to MS upon request. The Product
accounting will reconcile beginning and ending Product inventory. It will also
include:

 

  (1) Product and APM acquisitions from ARs and MS Parties.

 

  (2) COA serial number ranges on the Runtime License envelopes with
corresponding shipment dates.

 

  (3) OEM Customers’ returns.

 

  (4) COAs, Product, and APM that cannot be distributed for any reason.

 

  (5) Product shipped as replacement units.

 

  (d) Payments. If Company discovers a discrepancy resulting in an underpayment
to MS, Company will pay MS if there is a difference between the number of
Runtime Licenses acquired by Company from ARs and:

 

  (1) The number of Runtime Licenses distributed by Company pursuant to this
Agreement; plus

 

  (2) The number of Runtime Licenses that Company can verify are in the
possession of Company; plus

 

  (3) The number of Runtime Licenses properly returned to the AR; plus

 

  (4) The number of Runtime Licenses destroyed on-site in the presence of an
MS-approved certified public accountant.

The payment amount for each Runtime License will be the difference in units
multiplied by the royalty rates for the Runtime License. Company will submit a
revised sales-out report and pay in accordance with Section 3 (Reports and
Payments). If Company can show (to the reasonable satisfaction of MS) that
Product was destroyed due to a Force Majeure Event, then it will not pay for
those units of Product.

 

  (e) Company Records; MS Inspection

 

  (1) Records Audit. MS may inspect Company’s records related to compliance with
this Agreement. MS will provide written notice to Company at least *** before MS
inspects these records.

 

  (i) Company will keep these records for at least *** after the term of this
Agreement.

 

  (ii) Company can keep these records at different locations. If MS asks for
these records, Company will make them available at a single location. Company
will provide MS with reasonable access to these records.

 

  (iii) MS may ask third parties to help inspect these records. These third
parties will be certified or chartered public accountants. They will be
independent from MS. The third parties will not be hired on a contingent fee
basis.

 

  (iv) MS will inspect the records during regular business hours.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------

  (2) Premises Audit. MS may also inspect Company’s premises. Company will grant
access to MS with the following limits:

 

  (i) MS will give Company *** prior notice.

 

  (ii) MS’ access shall be limited. MS may only access areas where Product is
stored or used; Products are copied (if Company is an OM), stored, installed (if
Company is an OM), used, or distributed; and where Company maintains its
records.

 

  (iii) Company personnel may escort MS and the third parties helping MS. MS
agrees that it will not unreasonably interfere with Company’s normal course of
business.

 

  (f) Amounts Owed. MS will provide Company with a summary of MS’ findings and
conclusions of each audit.

 

  (1) MS may determine Company did not report correctly. If so, Company will pay
the amount owed to MS upon written notice from MS.

 

  (2) MS may determine Company has intentionally breached this Agreement (or a
previous Microsoft OEM Distribution Agreement for Software Products for Embedded
Systems), or that the amount owed exceeds the Material Amount. If so, Company
will also pay the costs of the audit plus a Default Charge for each unreported
unit of Product.

 

  (g) Audit Frequency. MS will not do an audit more than once a year. However,
MS may audit more than once a year if an audit finished during the preceding
year revealed a Material Amount or an intentional breach of this Agreement.

 

10. Non-Disclosure

Company shall keep confidential:

 

  (a) the terms of this Agreement, including, without limitation, the Royalty
Rate Lists;

 

  (b) information on the DOC and MyOEM and in the Resource Guide;

 

  (c) information concerning current and potential OEM Customers;

 

  (d) any of the following with regard to MS or any of its Suppliers:

 

  •   royalty rate information,

 

  •   the terms of agreements concerning Products,

 

  •   license negotiations,

 

  •   any information relating to released or unreleased software products,

 

  •   the marketing or promotion of any Product, and

 

  •   business policies or practices that MS or its Suppliers disclose to
Company that is non-public information, and

 

  (e) any other information that, in the circumstances surrounding the
disclosure or in the nature of the information, ought in good faith to be
treated as confidential.

 

11. Assignment

Neither party may assign this Agreement in whole or in part without the prior
written approval of the other party. Any attempted assignment in violation of
this section shall have no effect. An assignment under this section includes the
following:

 

  (a) a change in the beneficial ownership of Company of 50% or more (whether in
a single transaction or series of transactions) if Company is a partnership,
trust, limited liability Company or other like entity;

 

  (b) a merger of Company with another party, whether or not the Company is the
surviving entity;

 

  (c) the acquisition of 50% or more of any class of Company’s voting stock (or
any class of non-voting security convertible into voting stock) by another
party. This applies whether the acquisition is in a single transaction or a
series of transactions; and

 

  (d) the sale or other transfer of 50% or more of Company’s assets (whether in
a single transaction or series of transactions).

As an exception, MS may assign this Agreement to a MS Affiliate as long as the
assignment does not unreasonably and materially impair performance under the
assigned Agreement. MS must give Company prior notice of the assignment, but
failure to do so will not affect the effectiveness of the assignment.

 

12. DOC and MyOEM

Company shall comply with the terms and conditions in the DOC and MyOEM
Schedule.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------

13. Term

 

  (a) This Agreement is effective from the Start Date until the End Date.

 

  (b) If Company enters into a new distribution agreement with MS that grants
substantially similar rights for Products licensed under this Agreement (a
“Successor Agreement”), Company may retain Product, if all the following are
true.

 

  (1) The Products are used in accordance with the terms and conditions of the
Successor Agreement, including without limitation applicable royalties.

 

  (2) The Successor Agreement has an effective date no later than *** following
the termination or expiration of this Agreement.

 

  (3) MS has not objected in writing to such use within *** following the
effective date of the Successor Agreement.

 

  (c) If Company is currently licensed to distribute the Product under a valid
agreement with MS (“Prior Agreement”), then as of the Start Date of this
Agreement:

 

  (1) Company’s license to order and distribute the Product under the Prior
Agreement shall cease; and

 

  (2) Company shall report and pay for the Product under the terms and
conditions of this Agreement.

 

  (d) This Agreement does not create any express or implied obligation to renew
or extend the Agreement or to continue the parties’ relationship on the same
terms. Regardless of the number of renewals, this Agreement will always be a
fixed term agreement and not an indefinite term agreement.

 

14. Termination

 

  (a) Termination without Cause. Either party may terminate this Agreement at
any time without cause by giving the other *** prior written notice.

 

  (b) Termination for Cause

 

  (1) Either party (“Non-Defaulting Party”) may terminate this agreement if the
other party (“Defaulting Party”) materially fails to perform or comply with any
provision of this Agreement.

 

  (2) MS may terminate this Agreement if Company

 

  (i) submits “zero dollar” royalty reports for ***;

 

  (ii) materially fails to comply with any surviving payment obligation under a
prior Microsoft OEM Distribution Agreement for Software Products for Embedded
Systems;

 

  (iii) becomes insolvent, enters bankruptcy or similar proceedings under
applicable law; admits in writing its inability to pay its debts; or makes or
attempts to make an assignment for the benefit of creditors; or

 

  (iv) if Company does not meet any of the MS payment terms required under this
Agreement.

(Section 14(b) (Termination for Cause) collectively defined as “Defaults”.)

 

  (c) Bankruptcy. If an event described in Section 14(b)(2)(iii) occurs, then:

 

  (1) Company’s distribution rights under this Agreement will be suspended as of
the date such event occurs; and

 

  (2) Termination is effective upon notice to Company or, if later, as soon as
permitted by applicable law.

 

  (d) Cure Period. Termination will be effective:

 

  (1) *** after notice (including reasons for termination) by the non-breaching
party, provided the Defaults have not been cured within that period; or

 

  (2) If the cause for termination is not curable during that time, termination
will take effect promptly upon notice from the party who is not in breach.

 

  (e) Effect of Termination. Upon termination or expiration of this Agreement,
all Company’s license rights shall immediately cease.

 

  (1) Company shall immediately cease distribution of all Product.

 

  (2) Within *** from expiration or termination of the Agreement, Company shall
return:

 

  (i) All Products in inventory to an AR per the Returns and Destruction Policy
on MyOEM.

 

  (ii) Any hardcopy CLA forms to MS at the address indicated in the Notices
Schedule.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------

  (iii) Any other property of any MS Party that Company possesses to MS at the
address indicated in the Notices Schedule.

 

  (f) Termination Assistance. Upon notice that this Agreement is expiring or to
be terminated, each party must assist the other to wind-down their respective
obligations under this Agreement in an orderly manner.

 

  (g) Unauthorized Distribution of Products. When this Agreement terminates or
if MS suspends Company’s distribution rights (as provided in Section 14(c)
(Bankruptcy) above), MS may take any actions that may be advisable to prevent
unauthorized distribution of Products then in Company’s inventory and to ensure
timely return or destruction of such Products.

 

  (h) Neither party will be responsible to the other for any costs or damages
resulting from ending this Agreement under this Section 14 (Termination).

 

  (i) MS Remedies. The remedies available to MS under this Agreement are not
exclusive. In addition to such remedies, MS may exercise any and all legal,
equitable, or other remedies available.

 

15. Notices

 

  (a) Methods of Notice and Deemed Received. Unless otherwise stated in this
Agreement, all notices must be in written or electronic form (if permitted by
applicable law), signed by an authorized representative and to the contacts
listed in the Notices Schedule. Notices will be deemed received *** after any of
the following occur:

 

  (1) For a notice address in the U.S.A.: When the notice is deposited in the
U.S.A. mails, postage prepaid, certified or registered, return receipt
requested.

 

  (2) For a notice address in a member country of the European Union (“EU”) or
European Free Trade Association (“EFTA”): When the notice is deposited in the EU
or EFTA mails, prepaid recorded delivery.

 

  (3) When the notice is sent by air express courier, charges prepaid.

 

  (4) When the notice is sent via fax or email.

 

  (b) DOC / MyOEM. Information posted on the DOC and MyOEM may change without
notice until the effective date of such information. MS may correct errors in
information posted on the DOC and MyOEM or update posted documents after the
Start Date by sending notice to Company.

 

16. Choice of Law; Jurisdiction and Venue; Attorneys’ Fees

 

  (a) MSLI, MSCORP and MCCL. If MS is defined as MSLI, MSCORP or MCCL,
Washington State law governs this Agreement and any claims for breach of this
Agreement, regardless of conflict of laws principles. The federal courts in
Washington State or New York State are the exclusive venues for all disputes
arising from this Agreement. If there is no federal subject matter jurisdiction,
then the state courts of Washington State are the exclusive venue. Each party
consents to the exercise of personal jurisdiction by these courts. Each party
agrees that it cannot revoke this consent.

 

  (b) MIOL. If MS is defined as MIOL, the laws of Ireland govern this Agreement
and any claims for breach of this Agreement, regardless of conflict of laws
principles. The courts of Ireland are the exclusive venues for all disputes
arising from this Agreement. Each party consents to the exercise of personal
jurisdiction by these courts. Company agrees, for the benefit of MS and MS
Affiliates that the courts of Ireland will have jurisdiction to hear and
determine any suit, action, or proceedings that may arise out of or in
connection with this Agreement. For those purposes, Company submits to the
jurisdiction of those courts. Each party agrees that it cannot revoke this
consent.

 

  (c) Injunctive Relief. MS may pursue injunctive relief against Company in any
forum to protect intellectual property rights. If MS pursues injunctive relief
in a forum other than those specified in this section, MS will give prior notice
to Company. No notice is required if MS reasonably determines that doing so will
prevent it from reasonably protecting its intellectual property.

 

  (d) UN Convention. The United Nations Convention on Contracts for the
International Sale of Goods does not apply to this Agreement.

 

  (e) Attorneys’ Fees. If either party employs attorneys to enforce any rights
related to this Agreement, the primarily prevailing party will be entitled to
recover its reasonable attorneys’ fees, costs and other expenses.

 

  (f) English Language. This Agreement shall be written and executed only in the
English language, which shall be controlling in all respects. If MS provides a
translation or summary of this Agreement in any other language to Company, such
translation or summary shall be non-binding and for reference purposes only, and
shall not constitute an amendment, modification or interpretation of this
Agreement.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------

17. Government Regulations

 

  (a) Applicable Laws and Regulations. The Products are subject to U.S. and
European Union export jurisdiction. Releases or versions of certain Products may
be subject to particular restrictions under the laws and regulations of a
certain country or territory. MS Parties and Company will comply with all
international and national laws and regulations that apply to the Products.
These laws include

 

  (1) U.S. Export Administration Regulations; and

 

  (2) importation, manufacturing, end user, end-use, and destination
restrictions issued by U.S. and other governments.

For additional information on exporting Products from the U.S., see ***.

 

  (b) Government Approvals. OEM Parties must obtain any required local
government approvals, at their own expense.

 

  (c) Additional Information. OEM Parties may require additional information
about the Products in order to comply with applicable laws and regulations. Upon
request, MS will provide Company with non-confidential Product information that
Company reasonably requires, if available.

 

  (d) Anti-Corruption and Anti-Money Laundering Policy. MS prohibits corruption
of government officials and the payments of bribes or kickbacks of any kind,
whether in dealings with public officials or individuals in the private sector.
Personal funds may not be used to accomplish what is otherwise prohibited by
this Section 15(d).

 

  (1) Compliance with Anti-Corruption Laws. MS and Company shall conduct
themselves with high ethical standards and comply with all applicable
anti-corruption and anti-money laundering laws, including the United States
Foreign Corrupt Practices Act (“FCPA”), of the countries / regions in which they
operate. No MS or Company representative shall, directly or indirectly, offer or
pay anything of value (including gifts, travel, entertainment expenses, and
charitable donations) to any official or employee of any government entity
(including elected officials or any private person acting on behalf of such
entity), political party, or public international organization, or any candidate
for political office (“Government Official”), to (i) improperly influence any
act or decision of such official, employee, or candidate for the purpose of
promoting the business interests of the other party in any respect, or
(ii) otherwise improperly promote the business interests of the other party in
any respect.

 

  (2) Anti–Money Laundering. No MS representative shall use its relationship
with Company to attempt to disguise the sources of illegally obtained funds. No
Company representative shall use its relationship with MS to attempt to disguise
the sources of illegally obtained funds.

 

  (3) Facilitating Payments Prohibited. A facilitating payment is a small
payment to secure or expedite a routine government action by a government
official. MS prohibits bribes of any kind, including facilitating payments.

 

  (4) No Retaliation. MS and Company will not retaliate against anyone who has,
in good faith, reported a possible violation of this Section 17(b)
(Anti-Corruption and Anti-Money Laundering Policy) or refused to participate in
activities that violate this Section 17(b) (Anti-Corruption and Anti-Money
Laundering Policy).

 

  (5) MS reserves the right to terminate the Agreement if MS has a reasonable
belief that Company is in breach of the anti-corruption and/or anti-money
laundering policies set forth in this section.

 

  (6) Enforcement and Reporting. In addition to its rights and remedies under
applicable agreements, if Company violates this policy, MS may refer Company to
U.S. or foreign authorities for criminal prosecution or other enforcement
action, or bring suit for damages. Company may contact Microsoft’s
Anti-Corruption Alias (***) or the Business Conduct Alias (***) with questions
or requests for further information or guidance.

 

  (7) Training. MS and Company will also provide annual training to its
employees who work with MS or with the Products on compliance with
Anti-Corruption Laws. Company certifies that this training has been provided to
its employees who work with MS or the Products. Company may elect to participate
annually in Anti-Corruption Law training made available by MS.

 

  (e) Government Approvals. Company must obtain any required local government
approvals, at their own expense.

 

  (f) Additional Information. Company must comply with all applicable laws and
regulations (including tax and privacy). Company may require additional
information about the Products in order to comply with applicable laws and
regulations. Upon request, MS will provide Company with non-confidential Product
information that Company reasonably requires, if available.

 

18. General

 

  (a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties for the Products. Except as expressly provided in this Agreement,
this Agreement may be modified only by a writing executed by each of the
parties.

 

  (b) Relationship of the Parties. The parties agree that this Agreement will
not be construed as creating a partnership, joint venture, or agency
relationship or as granting a franchise.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------

  (c) No Waiver. No waiver of any breach of any part of this Agreement will be a
waiver of any other breach. Any waiver must be in writing and signed by an
authorized representative of the waiving party.

 

  (d) Severability. If any provision of this Agreement is found illegal,
invalid, or unenforceable by a court of competent jurisdiction, then the
remaining provisions, as applicable, shall remain in full force and effect.

 

  (e) Interpretation. The headings and titles of the provisions of this
Agreement are for convenience only and do not affect the interpretation of any
provision. Unless specifically stated, the plural shall include the singular.

 

  (f) Force Majeure. Neither party will be liable for failing to perform under
this Agreement to the extent that a Force Majeure Event caused the failure. The
party subject to the Force Majeure Event must give the other party notice within
a commercially reasonable time. As soon as the Force Majeure Event stops, the
party must perform the obligations that were not performed. If COAs are damaged
or destroyed due to a Force Majeure Event, Company may be eligible to receive a
royalty credit for those COAs. To receive a royalty credit Company must
(1) provide the COA serial numbers and (2) reasonably demonstrate to MS that the
COAs were damaged or destroyed due to a Force Majeure Event. Company must
provide documentation related to the damaged or destroyed COAs (e.g., insurance
claim documentation, police reports, etc.). If any of those COAs are found to
have not been damaged or destroyed as claimed, Company agrees that it will
immediately repay to MS the entire amount of the credit or refund received and a
Default Charge for each of those COAs. Company must report any destroyed COAs
and return any damaged COAs in accordance with the COA return timeframe
requirements of the Resource Guide.

 

  (g) MS Affiliate. Some provisions in this Agreement include Company’s
covenants and obligations to MS and MS Affiliates. Some provisions are for the
benefit of MS and MS Affiliates. Company acknowledges and agrees that each MS
Affiliate is entitled to its own right to require due performance by Company. To
the extent necessary to establish an MS Affiliate’s rights and benefits, MS
enters into this Agreement, not only in its own right, but also as an agent for
each such MS Affiliate.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

19



--------------------------------------------------------------------------------

OEM VOLUME ROYALTY PROGRAM SCHEDULE

MS may offer an OEM Volume Royalty Program (“OVRP”). The OVRP enables Company to
offer a *** royalty (“OVRP royalty rate”) to an OEM Customer that commits to
distributing a specified high volume of Products (“OVRP Customer”) installed on
a registered design over a *** period (“OVR Project”).

Company may qualify to participate in the OVRP as described in the OVRP
Guidelines on MyOEM and by registering OVR Projects in the Design Management
Tool.

Company and OVRP Customer can participate in the OVRP provided that:

 

  (a) Company has a valid Microsoft OEM Distribution Agreement For Software
Products For Embedded Systems, and

 

  (b) OVRP Customer has a valid CLA in place.

MS reserves the right to modify the OVRP with *** written notice to Company.

 

1. Term and Termination

Each OVRP period (“OVRP Period”) is ***.

The term of each OVR Project begins on the agreed start date until the earlier
of:

 

  (a) *** from that date, unless both Company and MS agree to extend the OVR
Project to a *** OVRP Period;

 

  (b) termination or expiration of the CLA (if the OVRP Customer and MS do not
enter into a successor agreement);

 

  (c) OEM Volume Royalty Program is cancelled as notified by MS;

 

  (d) MS’ decision to terminate the OVR Project due to Company failing to meet
or exceed the quarterly forecasted volumes. Chargeback Amounts may apply.

 

  (e) MS’ decision to terminate the OVR Project due to discovery that another
authorized distributor has a previously registered design and approved OVR
Project with the same OEM Customer. No Chargeback Amounts will apply.

Any violation of the terms of this Schedule is grounds for termination under
Section 14 (Termination) of this Agreement.

 

2. *** Royalty Terms

 

  (a) The OVRP royalty rate applies only to Products shipped for the specified
OVR Project, as registered and approved by MS in the Design Management Tool.
Company may offer the OVRP royalty rate to OVRP Customers only. The volume
commitments and royalty rates for OVRP are listed in the Royalty Rate List on
MyOEM.

 

  (b) Company agrees to pay MS the total royalties due for the Products
distributed for the specified OVR Project to the OVRP Customer at the OVRP
royalty rate as listed in the then-current Royalty Rate List on MyOEM.

 

  (c) Company will be notified via MyOEM or email if MS changes its OVRP royalty
rates. Such royalty rate changes will be effective on the first date of the
calendar month following such notice. In the event of a royalty rate increase,
the increase will not apply to OVR Projects in effect prior to the increase.

 

3. OVRP Customer Notification

***

 

4. Reporting

Company shall include Product shipped under each OVR Project in its monthly
sales-out report as described in the Reporting Guidelines on MyOEM.

 

5. ***

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

20



--------------------------------------------------------------------------------

DOC AND MyOEM SCHEDULE

 

1. Additional Definitions. For purposes of this Schedule:

 

  (a) “Company Administrator” means the Users designated by Company on the
Reporting and Payment Schedule.

 

  (b) “Password Information” means passwords, encryption keys or other
identifiers used for the Sites’ security.

 

  (c) “Sites” means DOC and MyOEM.

 

  (d) “User” means an officer, employee, consultant or other person or agent of
Company who has, or who creates the appearance of having authority from Company
to use the Sites on Company’s behalf.

 

2. Terms of Use

 

  (a) This section, the terms of the Resource Guide, and the terms posted on the
Sites apply to Company’s use of the Sites. MS may update those terms from time
to time. Company must:

 

  (1) cause its Company Administrators and Users to comply with those terms, and

 

  (2) not cause any harm to the Sites.

 

  (b) Company must give MS not less than *** notice prior to changing the
Company Administrator(s). Notices for those changes should be sent to *** or ***
(email aliases for DOC and MyOEM respectively).

 

3. Suspension or Termination

MS may suspend or terminate authorities, or suspend or block access to all or
any part of the Sites or to any information. Whenever possible, MS will provide
prior notice of such action.

 

4. Company agrees neither MS nor any of its agents shall have any liability for
any failure to provide a level of security greater in connection with MyOEM than
that generally afforded by the use of ***.

 

5. No Warranty and Limited Liability. MS provides each Site “as is”. The
warranty disclaimers, damage exclusions, and limitations of remedies in this
Agreement all apply to each of the Sites and to their information,
functionality, services, and availability or lack thereof. Company will not rely
on or treat any Site information as an express warranty.

 

6. MS reserves the right to change or discontinue all or any portion of the
Sites at any time. Users may make a copy of Site information to document
Company’s transactions or other information. MS will retain *** of transactional
records. MS will have no duty to retain or make available Site information or
records for later access.

 

7. The Sites are not open to the public and the way they function and all
information on them shall be treated as confidential information under
Section 10 (Non-Disclosure) of the Agreement. Company agrees not to distribute
any Supplement Code accessed on MyOEM to any third party, unless expressly
authorized by MS to do so.

 

8. Responsibility for Use of the Sites

 

  (a) All actions taken by any User at or in relation to a Site shall legally
bind Company if any of the following are true.

 

  (1) The User has supplied Password Information.

 

  (2) Company or Users failed to keep Password Information secure. The failure
caused or contributed to creation of an appearance that actions taken on a Site
were being taken by, or on behalf of, Company.

 

  (3) Company had approved, allowed, or accepted benefits or use of the Site by
a person purporting to be its agent.

 

  (b) However, if Password Information is used to cause harm or damage to
Company or MS by a person who obtained it by means that could not have been
prevented by complying with this Schedule, then such acts taken with Password
Information will not be attributed to Company under this Section 8(a). However,
these acts may be attributed to MS, Company or others under principles of equity
or law pertinent to the act in question.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

21



--------------------------------------------------------------------------------

9. DOC. MS may provide additional or successor online tools or websites to be
used by Company in the normal course of its business with MS. Company agrees to
use such resources for all intended purposes.

 

10. Access to Sites. Only the Company Administrators may grant or terminate
Users’ access to or other authorities for, DOC and MyOEM. Company Administrators
must keep Password Information secure from unauthorized access.

 

11. Electronic Signature Tool. As part of the MS OEM operations initiative, MS
may provide an online tool or website to be used by Company for digital
signatures of Company channel documents. If Company elects to use the tool,
Company agrees to use such resource for all intended purposes.

 

12. Privacy and Data Protection

 

  (a) In this section, “Personal Information” means any information provided by
MS or collected or processed for MS by Company in connection with this
Agreement:

 

  (1) That identifies or can be used to identify, contact, or locate the person
to whom such information pertains, or

 

  (2) From which identification or contact information of an individual person
can be derived.

Personal Information includes, but is not limited to: name, address, phone
number, fax number, email address, social security number or other
government-issued identifier, and credit card information. In addition, to the
extent any other information (such as a personal profile, unique identifier,
biometric information, or IP address) is associated or combined with Personal
Information, then such information also will be considered Personal Information.

 

  (b) Any Personal Information collected, processed or accessed by Company in
compliance with this Agreement shall be limited to that which is strictly
necessary to perform such services or to fulfill any legal requirements.

 

  (c) Company shall use such Personal Information only as necessary to perform
the services in accordance with this Agreement and not for any other purpose
whatsoever. Company shall maintain such Personal Information in strict
confidence in accordance with the provisions of Section 10. Company shall not
share any Personal Information with any third parties for any reason except as
authorized by MS in writing. If Company is served with a court order compelling
disclosure of any Personal Information or with notice of proceedings for such an
order, Company will

 

  (1) oppose the order,

 

  (2) notify MS of such order or notice, and

 

  (3) provide MS the opportunity to intervene before Company files any response
to the order or notice.

 

  (d) Company will take reasonable steps to protect any Personal Information in
Company’s possession and immediately notify MS of any known security breach
from:

 

  •   Unauthorized use,

 

  •   Access,

 

  •   Disclosure,

 

  •   Alteration, or

 

  •   Destruction.

Security measures shall include access controls, encryption or other means,
where appropriate. Company agrees to conduct an audit on at least an annual
basis to evaluate the security of Personal Information in Company’s possession
and to verify that the terms of this Agreement with respect to Personal
Information are being followed. The results of such audit shall be made
available to MS on request.

 

  (e) Upon request from MS, Company shall provide MS with any or all Personal
Information in Company’s possession. Company shall within *** of termination or
expiration of this Agreement, at MS’ sole discretion either:

 

  (1) Provide MS with all documents and materials (including any and all copies)
containing Personal Information which are in its possession or under its
control; or

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

22



--------------------------------------------------------------------------------

  (2) Destroy all such specified documents and materials (including any and all
copies in any and all formats) and provide MS with a certificate of destruction
signed by an officer of Company.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

23



--------------------------------------------------------------------------------

VIRTUAL WAREHOUSE SCHEDULE

Company may establish an off-site warehouse for Products to permit flexibility
in manufacturing planning and to minimize inventory-holding requirements for an
individual OEM Customer (“VW OEM”). The warehouse may be owned by Company, the
VW OEM, or a third party warehouse provider approved in writing by MS (any of
the above, a “Warehouse Provider”).

Company may distribute Product to an MS-authorized warehouse (“Warehouse”), to
be pulled by a single VW OEM, subject to the same terms and conditions
applicable to Company under this Agreement and provided that the following are
satisfied.

 

(1) Establishment of a Warehouse

At least *** before Company intends to send inventory to a Warehouse, Company
will provide MS the following information:

 

  (a) VW OEM legal name and CLA Number;

 

  (b) physical address of the Warehouse (must be within Company’s Territory);

 

  (c) if Company is not the Warehouse Provider, Warehouse Provider’s legal name,
address, postal code, city, state/province, country (must be within the
Company’s Territory), phone number, fax number contact name, job title and email
address; and

 

  (d) the Warehouse (and Warehouse Provider, if a third party other than the VW
OEM) must be approved in writing by MS prior to any distribution to the
Warehouse.

 

(2) Records and Reports by Company

 

  (a) Company agrees to track and maintain the following records on Company’s
premises:

 

  (1) The number of Products shipped to the Warehouse, including the number of
COAs; and

 

  (2) The number of Products shipped from the Warehouse to the VW OEM
(regardless of whether Company is the Warehouse Provider).

 

  (b) Company will report all shipments from the Warehouse for the past month in
its next required sales-out report.

 

(3) Deliveries to the Warehouse

 

  (a) All shipments from ARs must continue to be delivered to Company. Only
Company is authorized to deliver the Product to the approved Warehouse.

 

  (b) All Product will be delivered by Company to the Warehouse

 

  (c) Company shall suspend all shipments to and from the Warehouse upon notice
from MS.

 

(4) Warehouse Agreement

If Company is not the Warehouse Provider, it must enter into a separate written
agreement with the Warehouse Provider to remain effective concurrently with this
Agreement (“Warehouse Agreement”). A sample warehouse agreement may be provided
on MyOEM or such other website as MS may designate. MS reserves the right to
modify the sample warehouse agreement without notice to Company. In the event of
any inconsistencies between the sample warehouse agreement and this Schedule,
the latter shall control.

 

  (a) The Warehouse Agreement must require the Warehouse Provider to:

 

  (1) Distribute Product only to VW OEM on behalf of Company;

 

  (2) Comply with obligations identical to those imposed on Company by Sections
2(c)(3), 2(c)(4), 2(l) (IP Notices), 2(m) (Logos), 2(p) (No Representations for
MS), 2(q), 2(r) and 9(c)(2) of this Agreement;

 

  (3) Report in real-time to Company all pulls of Product from the Warehouse;

 

  (4) Account for and reconcile all Products in inventory on a monthly basis,
which shall include:

 

  (i) Beginning and ending COA inventory;

 

  (ii) COAs received from Company;

 

  (iii) COA distribution to Company or VW OEM; and

 

  (iv) COAs that cannot be distributed for any reason.

 

  (5) Maintain a log of each damaged or destroyed COA that includes the date
damaged, or destroyed, Product name, COA number and cause of damage or
destruction, and return each damaged COA to Company;

 

  (6) Report the reconciliation in Section (4)(a)(4) above to Company on a
monthly basis;

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

24



--------------------------------------------------------------------------------

  (7) Return, at Warehouse Provider’s expense, Product (including COAs) and any
copies thereof, to Company as directed, within *** after cancellation or
expiration of the Warehouse Agreement; and

 

  (8) Provide access to the Warehouse to audit or inspection teams sent on
behalf of MS or Company. Such team may perform an audit of the Warehouse
Provider’s records, an inspection of the Warehouse and Warehouse procedures to
determine compliance with the terms of this Schedule and the Warehouse
Agreement.

 

  (b) The Warehouse Agreement must also:

 

  (1) Expressly provide that MS is an intended third party beneficiary of the
Warehouse Agreement; and to pay MS’ or Company’s attorneys’ fees if Company or
MS employs attorneys to enforce any rights arising out of the Warehouse
Agreement.

 

  (2) Include the Warehouse Provider’s consent to the appropriate venue and
jurisdiction as follows:

 

  (i) MSLI, MSCORP and MCCL. If MS is defined as MSLI, MSCORP or MCCL,
Washington State law governs the Warehouse Agreement and any claims for breach
of the Warehouse Agreement, regardless of conflict of laws principles. The
federal courts in Washington State or New York State are the exclusive venues
for all disputes arising from the Warehouse Agreement. If there is no federal
subject matter jurisdiction, then the state courts of Washington State are the
exclusive venue. Each party consents to the exercise of personal jurisdiction by
these courts. Each party agrees that it cannot revoke this consent.

 

  (ii) MIOL. If MS is defined as MIOL, the laws of Ireland govern the Warehouse
Agreement and any claims for breach of the Warehouse Agreement, regardless of
conflict of laws principles. The courts of Ireland are the exclusive venues for
all disputes arising from the Warehouse Agreement. Each party consents to the
exercise of personal jurisdiction by these courts. Company and the Warehouse
Provider agree, for the benefit of MS and MS Affiliates that the courts of
Ireland will have jurisdiction to hear and determine any suit, action, or
proceedings that may arise out of or in connection with the Warehouse Agreement.
For those purposes, Company and the Warehouse Provider submit to the
jurisdiction of those courts. Each party agrees that it cannot revoke this
consent.

 

  (c) Company shall immediately cancel all Warehouse Agreements upon the
cancellation or expiration of this Agreement or the CLA with the VW OEM.

 

  (d) Upon MS request, Company shall provide a copy of its Warehouse Agreement
template, and executed agreements to MS. If the Warehouse Agreements are not in
the English language, Company shall also provide an accurate and complete
English translation of the Warehouse Agreements.

 

  (e) Company shall promptly notify MS in writing of the cancellation,
expiration or significant modification of the terms of any Warehouse Agreement.

 

  (f) Company shall immediately cease use of any Warehouse Provider upon receipt
of written notice from MS:

 

  (1) that the Warehouse Provider has breached a material provision of the
Warehouse Agreement; or

 

  (2) has caused Company to be in breach of a material provision of this
Agreement.

 

  (g) Company may resume using the services of such Warehouse Provider provided
that:

 

  (1) Company and/or Warehouse Provider is able to completely cure such breach
within *** of Company’s receipt of MS’ notice,

 

  (2) MS has confirmed the breach has been cured to its satisfaction, and

 

  (3) MS has agreed in writing to Company’s continued use of the Warehouse
Provider.

 

(5) Returns. All copies of Product (including COAs) in the Warehouse shall be
returned to Company upon any expiration or termination of this Agreement, the
Warehouse Agreement, or the CLA with the VW OEM, whichever occurs earliest.

 

(6) Guarantee. Company guarantees the performance of each Warehouse Provider
under its Warehouse Agreement. Such guarantee is unconditional and irrevocable.

 

(7) Indemnity. Company shall defend, indemnify and hold harmless MS and its
Suppliers from and against all damages (including attorneys’ fees) of any kind
in connection with the Warehouse Provider’s use or distribution of the Product,
including, without limitation, damages resulting from:

 

  (a) a breach of the terms of this Agreement and/or the Warehouse Agreement, or

 

  (b) any and all unauthorized distribution of any portion of the Product by the
Warehouse Provider.

 

(8) Survival. Sections (2) (Records and Reports by Company), (4) (Warehouse
Agreement), (5) (Returns), (6) (Guarantee), and (7) (Indemnity) of this Schedule
shall survive any cancellation or expiration of this Agreement.

 

CONFIDENTIAL

Microsoft OEM Distribution Agreement For Software Products For Embedded Systems
*** dated July 1, 2014 between MS and BSQUARE CORPORATION

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.

25